UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2012 Date of reporting period:	August 31, 2011 Item 1. Schedule of Investments: Putnam Asset Allocation: Equity Portfolio The fund's portfolio 8/31/11 (Unaudited) COMMON STOCKS (87.9%) (a) Shares Value Aerospace and defense (2.2%) Ducommun, Inc. 138 $2,561 Embraer SA ADR (Brazil) 481 12,251 Esterline Technologies Corp. (NON) 77 5,797 European Aeronautic Defense and Space Co. NV (France) 1,054 33,463 GeoEye, Inc. (NON) 129 4,666 Honeywell International, Inc. 3,588 171,542 KEYW Holding Corp. (The) (NON) 250 2,960 L-3 Communications Holdings, Inc. 1,601 108,580 LMI Aerospace, Inc. (NON) 162 3,195 Lockheed Martin Corp. 1,794 133,097 National Presto Industries, Inc. 37 3,589 Raytheon Co. 2,798 120,958 Singapore Technologies Engineering, Ltd. (Singapore) 3,000 7,325 United Technologies Corp. 376 27,918 Air freight and logistics (0.0%) HUB Group, Inc. Class A (NON) 159 5,007 Airlines (0.4%) Alaska Air Group, Inc. (NON) 81 4,676 Cebu Air, Inc. (Philippines) 6,490 12,522 International Consolidated Airlines Group SA (United Kingdom) (NON) 4,347 12,342 United Continental Holdings, Inc. (NON) 4,109 76,386 US Airways Group, Inc. (NON) 633 3,538 Auto components (0.6%) Aisin Seiki Co., Ltd. (Japan) 900 30,207 American Axle & Manufacturing Holdings, Inc. (NON) 282 2,637 Autoliv, Inc. (Sweden) 723 40,358 Cooper Tire & Rubber 96 1,164 Exide Technologies (NON) 482 2,718 Hyundai Mobis (South Korea) 82 26,071 Standard Motor Products, Inc. 315 4,149 Superior Industries International, Inc. 217 3,737 TRW Automotive Holdings Corp. (NON) 937 39,064 Valeo SA (France) 557 29,371 Automobiles (0.6%) Bayerische Motoren Werke (BMW) AG (Germany) 128 10,355 Daimler AG (Registered Shares) (Germany) 517 27,935 Kia Motors Corp. (South Korea) 258 17,194 Peugeot SA (France) 1,910 58,376 Suzuki Motor Corp. (Japan) 1,800 37,125 Volkswagen AG (Preference) (Germany) 215 35,765 Beverages (1.3%) Coca-Cola Co. (The) 1,852 130,473 Dr. Pepper Snapple Group, Inc. 3,372 129,755 Heineken Holding NV (Netherlands) 471 20,050 PepsiCo, Inc. 1,305 84,081 Synergy Co. (Russia) (NON) 759 26,565 Biotechnology (0.7%) Acorda Therapeutics, Inc. (NON) 87 2,266 Amylin Pharmaceuticals, Inc. (NON) (S) 137 1,549 AVEO Pharmaceuticals, Inc. (NON) 177 3,005 BioMarin Pharmaceuticals, Inc. (NON) 132 3,905 Cubist Pharmaceuticals, Inc. (NON) 210 7,285 Dendreon Corp. (NON) 264 3,242 Gilead Sciences, Inc. (NON) 4,197 167,397 Human Genome Sciences, Inc. (NON) 200 2,574 InterMune, Inc. (NON) 130 3,497 Momenta Pharmaceuticals, Inc. (NON) 117 1,980 Neurocrine Biosciences, Inc. (NON) 456 2,800 Sciclone Pharmaceuticals, Inc. (NON) 962 4,502 Spectrum Pharmaceuticals, Inc. (NON) 224 1,915 United Therapeutics Corp. (NON) 49 2,114 Capital markets (1.2%) 3i Group PLC (United Kingdom) 3,059 10,555 Affiliated Managers Group (NON) 722 62,930 Deutsche Bank AG (Germany) 868 35,306 E*Trade Financial Corp. (NON) 686 8,358 Goldman Sachs Group, Inc. (The) 566 65,781 Mizuho Securities Co., Ltd. (Japan) (NON) 23,000 49,559 Morgan Stanley 4,226 73,955 State Street Corp. 870 30,902 Yuanta Financial Holding Co., Ltd. (Taiwan) (NON) 17,467 10,286 Chemicals (2.8%) Agrium, Inc. (Canada) 32 2,751 Albemarle Corp. 1,342 68,053 Arkema (France) 22 1,709 BASF SE (Germany) 407 28,995 CF Industries Holdings, Inc. 18 3,291 China BlueChemical, Ltd. (China) 2,000 1,569 Cytec Industries, Inc. 930 42,222 Formosa Chemicals & Fibre Corp. (Taiwan) 4,000 12,201 Georgia Gulf Corp. (NON) 135 2,861 Incitec Pivot, Ltd. (Australia) 537 2,170 Innophos Holdings, Inc. 215 8,946 Innospec, Inc. (NON) 165 4,463 International Flavors & Fragrances, Inc. 1,193 69,218 Intrepid Potash, Inc. (NON) 46 1,574 Israel Corp., Ltd. (The) (Israel) 54 47,649 K&S AG (Germany) 134 9,431 Koninklijke DSM NV (Netherlands) 504 25,258 Koppers Holdings, Inc. 328 10,899 Kraton Performance Polymers, Inc. (NON) 187 4,482 LSB Industries, Inc. (NON) 195 7,790 Minerals Technologies, Inc. 86 4,989 Monsanto Co. 1,418 97,743 Mosaic Co. (The) 34 2,418 NewMarket Corp. 34 5,701 Nitto Denko Corp. (Japan) 1,500 58,703 Nufarm, Ltd. (Australia) (NON) 268 1,104 OCI Co., Ltd. (South Korea) 48 14,095 OM Group, Inc. (NON) (S) 396 12,525 PolyOne Corp. 628 7,932 Potash Corp. of Saskatchewan, Inc. (Canada) 95 5,508 PPG Industries, Inc. 1,456 111,515 Sinofert Holdings, Ltd. (China) 2,000 619 Sociedad Quimica y Minera de Chile SA ADR (Chile) 55 3,535 Syngenta AG (Switzerland) 268 84,957 Taiwan Fertilizer Co., Ltd. (Taiwan) 1,000 3,104 TPC Group, Inc. (NON) 107 3,413 Uralkali (Russia) (NON) (FWC) 2,555 25,597 Vale Fertilizantes SA (Preference) (Brazil) 165 2,473 W.R. Grace & Co. (NON) 424 16,714 Yara International ASA (Norway) 51 2,808 Commercial banks (4.9%) Agricultural Bank of China, Ltd. (China) 48,000 23,162 Australia & New Zealand Banking Group, Ltd. (Australia) 3,957 86,311 Banca Monte dei Paschi di Siena SpA (Italy) 14,695 9,061 Banco Bradesco SA ADR (Brazil) 3,670 65,510 Banco Latinoamericano de Exportaciones SA Class E (Panama) 459 7,670 Bank of Marin Bancorp. 91 3,241 Bank of the Ozarks, Inc. 510 11,587 Barclays PLC (United Kingdom) 16,763 46,244 BNP Paribas SA (France) 1,054 54,194 China Construction Bank Corp. (China) 98,000 72,903 Citizens & Northern Corp. 272 4,436 Commerzbank AG (Germany) (NON) 2,894 8,621 Community Bank System, Inc. 202 5,056 East West Bancorp, Inc. 586 9,780 Fifth Third Bancorp 4,177 44,360 Financial Institutions, Inc. 274 4,318 First Financial Bancorp 318 5,078 Heartland Financial USA, Inc. 186 2,797 Home Bancshares, Inc. 208 4,884 HSBC Holdings PLC (London Exchange) (United Kingdom) 6,812 59,339 Huntington Bancshares, Inc. 6,770 34,053 ICICI Bank, Ltd. (India) 591 11,385 Industrial and Commercial Bank of China, Ltd. (China) 97,000 64,117 Industrial Bank of Korea (IBK) (South Korea) 1,860 27,808 International Bancshares Corp. 333 5,211 Intesa Sanpaolo SpA (Italy) 27,671 45,099 Itau Unibanco Holding SA ADR (Preference) (Brazil) 2,630 47,761 Kasikornbank PCL NVDR (Thailand) 5,500 23,488 KB Financial Group, Inc. (South Korea) 880 36,325 Lloyds Banking Group PLC (United Kingdom) (NON) 100,019 54,542 MainSource Financial Group, Inc. 419 3,725 Merchants Bancshares, Inc. 128 3,485 National Australia Bank, Ltd. (Australia) 1,574 40,159 PNC Financial Services Group, Inc. 2,513 126,002 Popular, Inc. (Puerto Rico) (NON) 1,695 3,526 PT Bank Rakyat Indonesia (Persero) Tbk (Indonesia) 29,000 23,214 Republic Bancorp, Inc. Class A 100 1,780 Sberbank of Russia ADR (Russia) (NON) 3,726 44,159 Sberbank OJSC (Russia) 7,448 22,270 Shinhan Financial Group Co., Ltd. (South Korea) 343 14,516 Southside Bancshares, Inc. 328 6,521 Standard Chartered PLC (United Kingdom) 669 15,208 U.S. Bancorp 3,584 83,185 Virginia Commerce Bancorp, Inc. (NON) 687 4,019 Webster Financial Corp. 210 3,801 Wells Fargo & Co. 3,698 96,518 Westpac Banking Corp. (Australia) 2,049 45,345 Commercial services and supplies (0.5%) Deluxe Corp. 358 7,923 Geo Group, Inc. (The) (NON) 375 8,051 Intersections, Inc. 156 2,371 KEPCO Plant Service & Engineering Co., Ltd. (South Korea) 320 11,483 R. R. Donnelley & Sons Co. 5,129 78,217 Societe BIC SA (France) 249 24,178 Tetra Tech, Inc. (NON) 293 5,834 Communications equipment (1.2%) Acme Packet, Inc. (NON) 31 1,460 ADTRAN, Inc. 286 8,883 Aruba Networks, Inc. (NON) 152 3,242 Blue Coat Systems, Inc. (NON) 565 8,294 Cisco Systems, Inc. 5,632 88,310 DG FastChannel, Inc. (NON) 377 8,256 EchoStar Corp. Class A (NON) 967 23,546 F5 Networks, Inc. (NON) 44 3,591 Harris Corp. 2,972 119,920 InterDigital, Inc. 52 3,661 Loral Space & Communications, Inc. (NON) 105 5,942 PC-Tel, Inc. (NON) 498 3,172 Plantronics, Inc. 101 3,237 Polycom, Inc. (NON) 336 7,997 Qualcomm, Inc. 797 41,014 Wistron NeWeb Corp. (Taiwan) (NON) 3,149 8,021 Computers and peripherals (4.0%) Apple, Inc. (NON) 1,500 577,245 Dell, Inc. (NON) 7,427 110,402 Fujitsu, Ltd. (Japan) 12,000 61,064 Hewlett-Packard Co. 4,293 111,747 Lenovo Group, Ltd. (China) 18,000 12,095 Lexmark International, Inc. Class A (NON) 121 3,867 QLogic Corp. (NON) 5,615 78,442 SanDisk Corp. (NON) 2,569 94,154 Seagate Technology 3,830 44,351 Western Digital Corp. (NON) 1,613 47,567 Wistron Corp. (Taiwan) (NON) 10,499 13,029 Construction and engineering (0.2%) China State Construction International Holdings, Ltd. (China) 2,000 1,595 Daelim Industrial Co., Ltd. (South Korea) 158 17,228 KEPCO Engineering & Construction Co., Inc. (South Korea) 200 11,900 Layne Christensen Co. (NON) 277 7,775 MasTec, Inc. (NON) 343 7,615 Construction materials (0.3%) BBMG Corp. (China) 14,500 16,387 China National Building Material Co., Ltd. (China) 12,000 20,249 China Shanshui Cement Group, Ltd. (China) 9,000 8,997 Fletcher Building, Ltd. (New Zealand) 2,906 19,359 Siam Cement PCL NVDR (Thailand) 2,000 22,301 Consumer finance (0.4%) Advance America Cash Advance Centers, Inc. 485 4,055 American Express Co. 1,322 65,717 Cash America International, Inc. 102 5,700 DFC Global Corp. (NON) 154 3,399 EZCORP, Inc. Class A (NON) 465 15,601 Nelnet, Inc. Class A 260 4,992 World Acceptance Corp. (NON) 82 5,342 Containers and packaging (0.1%) Boise, Inc. 1,094 6,794 Sealed Air Corp. 1,549 28,533 Distributors (0.4%) Audiovox Corp. Class A (NON) 1,003 6,429 Core-Mark Holding Co., Inc. (NON) 125 4,440 Genuine Parts Co. 1,829 100,632 Imperial Holdings, Ltd. (South Africa) 890 14,722 Diversified consumer services (0.1%) Hillenbrand, Inc. 398 8,119 ITT Educational Services, Inc. (NON) 57 4,113 Lincoln Educational Services Corp. 163 1,602 Sotheby's Holdings, Inc. Class A 122 4,540 Steiner Leisure, Ltd. (Bahamas) (NON) 71 2,832 Diversified financial services (2.1%) African Bank Investments, Ltd. (South Africa) 3,538 17,972 Bank of America Corp. 11,903 97,248 CBOE Holdings, Inc. 210 5,303 Citigroup, Inc. 4,602 142,892 Encore Capital Group, Inc. (NON) 143 3,385 JPMorgan Chase & Co. 5,599 210,298 Kinnevik Investment AB Class B (Sweden) 1,534 32,767 MarketAxess Holdings, Inc. 50 1,474 Moody's Corp. 1,010 31,138 Nasdaq OMX Group, Inc. (The) (NON) 2,482 58,799 Portfolio Recovery Associates, Inc. (NON) 53 3,876 Diversified telecommunication services (2.3%) AboveNet, Inc. 42 2,582 AT&T, Inc. 4,803 136,789 BT Group PLC (United Kingdom) 27,609 77,019 Cincinnati Bell, Inc. (NON) 3,614 12,251 Deutsche Telekom AG (Germany) 1,675 21,274 France Telecom SA (France) 2,007 38,504 Iridium Communications, Inc. (NON) (S) 1,193 8,816 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 1,700 79,124 Premiere Global Services, Inc. (NON) 490 4,096 Tele2 AB Class B (Sweden) 864 18,231 Telecom Corp. of New Zealand, Ltd. (New Zealand) 21,444 46,589 Verizon Communications, Inc. 6,219 224,941 Electric utilities (1.8%) American Electric Power Co., Inc. 1,057 40,832 Chubu Electric Power, Inc. (Japan) 300 5,689 DPL, Inc. 1,939 58,015 Enel SpA (Italy) 6,510 31,820 Energias de Portugal (EDP) SA (Portugal) 16,636 54,676 Entergy Corp. 786 51,255 Exelon Corp. 3,365 145,099 PGE SA (Poland) 1,495 10,694 Public Power Corp. SA (Greece) 569 4,904 Red Electrica Corp. SA (Spain) 1,480 72,919 Westar Energy, Inc. 1,270 33,846 Electrical equipment (1.5%) ABB, Ltd. (Switzerland) (NON) 4,120 87,792 AZZ, Inc. 88 4,165 Emerson Electric Co. 3,174 147,750 EnerSys (NON) 286 6,426 Franklin Electric Co., Inc. 139 5,964 Generac Holdings, Inc. (NON) 231 4,761 Harbin Power Equipment Co., Ltd. (China) 10,000 12,737 Mitsubishi Electric Corp. (Japan) 7,000 70,174 Polypore International, Inc. (NON) 165 10,176 Powell Industries, Inc. (NON) 125 4,678 Regal-Beloit Corp. 1,194 70,195 Thomas & Betts Corp. (NON) 402 17,559 Electronic equipment, instruments, and components (0.7%) Anixter International, Inc. 218 12,864 Coherent, Inc. (NON) 41 1,813 FEI Co. (NON) 321 10,269 Hitachi, Ltd. (Japan) 15,000 81,263 Hollysys Automation Technologies, Ltd. (China) (NON) (S) 1,679 9,587 Hon Hai Precision Industry Co., Ltd. (Taiwan) 9,200 23,370 KEMET Corp. (NON) 312 2,877 Newport Corp. (NON) 151 1,954 Tech Data Corp. (NON) 288 13,559 Tripod Technology Corp. (Taiwan) (NON) 4,440 14,906 TTM Technologies, Inc. (NON) 388 4,334 Unimicron Technology Corp. (Taiwan) 13,000 18,869 Energy equipment and services (2.3%) Cameron International Corp. (NON) 3,160 164,194 Compagnie Generale de Geophysique-Veritas (France) (NON) 1,682 42,883 Complete Production Services, Inc. (NON) 307 8,921 Halliburton Co. 4,921 218,345 Helix Energy Solutions Group, Inc. (NON) 706 11,924 Oceaneering International, Inc. 3,506 149,671 Petrofac, Ltd. (United Kingdom) 841 18,665 Schlumberger, Ltd. 561 43,825 TETRA Technologies, Inc. (NON) 317 3,249 Unit Corp. (NON) 121 5,770 Food and staples retail (2.6%) Andersons, Inc. (The) 372 14,958 Costco Wholesale Corp. 458 35,971 CVS Caremark Corp. 2,642 94,874 Koninklijke Ahold NV (Netherlands) 5,415 63,144 Kroger Co. (The) 3,171 74,709 Safeway, Inc. 5,952 109,100 Spartan Stores, Inc. 220 3,551 Tesco PLC (United Kingdom) 1,585 9,729 Walgreen Co. 2,334 82,180 Wal-Mart Stores, Inc. 5,048 268,604 Food products (1.1%) Archer Daniels-Midland Co. 88 2,506 Associated British Foods PLC (United Kingdom) 435 7,556 Black Earth Farming, Ltd. SDR (Sweden) (NON) 158 546 BRF - Brasil Foods SA ADR (Brazil) 89 1,762 Bunge, Ltd. 36 2,330 Chaoda Modern Agriculture Holdings, Ltd. (China) 2,000 653 China Agri-Industries Holdings, Ltd. (China) 1,000 938 Chiquita Brands International, Inc. (NON) 31 320 Corn Products International, Inc. 37 1,730 Cresud S.A.C.I.F. y A. ADR (Argentina) 64 904 Darling International, Inc. (NON) 215 3,623 Elders, Ltd. (Australia) (NON) 1,605 510 Glanbia PLC (Ireland) 112 683 Golden Agri-Resources, Ltd. (Singapore) 3,000 1,644 GrainCorp, Ltd. (Australia) 187 1,538 Indofood Sukses Makmur Tbk PT (Indonesia) 18,500 13,550 IOI Corp. Bhd (Malaysia) 1,000 1,546 Kerry Group PLC Class A (Ireland) 511 19,839 Kuala Lumpur Kepong Bhd (Malaysia) 200 1,443 KWS Saat AG (Germany) 3 645 Maple Leaf Foods, Inc. (Canada) 72 823 MEIJI Holdings Co., Ltd. (Japan) 400 17,626 Nestle SA (Switzerland) 459 28,451 Nippon Meat Packers, Inc. (Japan) 5,000 62,416 Omega Protein Corp. (NON) 265 3,201 PT Astra Agro Lestari Tbk (Indonesia) 500 1,287 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 3,500 1,010 SLC Agricola SA (Brazil) 71 706 Smithfield Foods, Inc. (NON) 40 877 Tate & Lyle PLC (United Kingdom) 127 1,196 Tyson Foods, Inc. Class A 71 1,240 Unilever NV (Netherlands) 1,484 50,276 Unilever PLC (United Kingdom) 260 8,740 Vilmorin & Cie (France) 7 779 Viterra, Inc. (Canada) 156 1,660 Wilmar International, Ltd. (Singapore) 1,000 4,402 Yamazaki Baking Co., Inc. (Japan) 3,000 44,044 Zhongpin, Inc. (China) (NON) 1,911 18,135 Gas utilities (0.0%) Toho Gas Co., Ltd. (Japan) 2,000 11,811 Health-care equipment and supplies (0.3%) Coloplast A/S Class B (Denmark) 113 16,959 Conmed Corp. (NON) 373 8,747 Cooper Companies, Inc. (The) 106 7,979 Greatbatch, Inc. (NON) 180 4,023 Kensey Nash Corp. (NON) 174 4,778 OraSure Technologies, Inc. (NON) 1,464 10,731 RTI Biologics, Inc. (NON) 1,235 4,150 Sirona Dental Systems, Inc. (NON) 79 3,686 STAAR Surgical Co. (NON) 430 3,522 Synergetics USA, Inc. (NON) 335 1,826 Synthes, Inc. (Switzerland) 162 28,935 Thoratec Corp. (NON) 107 3,666 Health-care providers and services (3.3%) Aetna, Inc. 3,056 122,332 Air Methods Corp. (NON) 57 3,793 Amedisys, Inc. (NON) 66 1,120 AmerisourceBergen Corp. 2,412 95,467 AMN Healthcare Services, Inc. (NON) 260 1,433 AmSurg Corp. (NON) 179 4,051 Cardinal Health, Inc. 2,610 110,925 Centene Corp. (NON) 205 6,537 Gentiva Health Services, Inc. (NON) 135 1,027 Health Management Associates, Inc. Class A (NON) 516 4,242 Health Net, Inc. (NON) 1,489 36,763 HealthSpring, Inc. (NON) 144 5,622 Healthways, Inc. (NON) 274 3,441 Humana, Inc. 1,415 109,861 Kindred Healthcare, Inc. (NON) 652 8,437 Laboratory Corp. of America Holdings (NON) 884 73,841 Lincare Holdings, Inc. 157 3,380 Magellan Health Services, Inc. (NON) 205 10,223 Medco Health Solutions, Inc. (NON) 2,357 127,608 Metropolitan Health Networks, Inc. (NON) 474 2,432 Molina Healthcare, Inc. (NON) 293 5,634 Omnicare, Inc. 404 12,003 Providence Service Corp. (The) (NON) 174 1,851 Select Medical Holdings Corp. (NON) 443 3,212 Suzuken Co., Ltd. (Japan) 600 14,618 UnitedHealth Group, Inc. 4,119 195,735 WellCare Health Plans, Inc. (NON) 79 3,621 Health-care technology (0.0%) Computer Programs & Systems, Inc. 76 5,382 Hotels, restaurants, and leisure (0.6%) AFC Enterprises (NON) 1,168 15,172 CEC Entertainment, Inc. 54 1,677 Cheesecake Factory, Inc. (The) (NON) 107 2,937 Compass Group PLC (United Kingdom) 1,342 12,006 DineEquity, Inc. (NON) 249 10,433 Domino's Pizza, Inc. (NON) 341 9,456 Genting Bhd (Malaysia) 6,400 20,397 Home Inns & Hotels Management, Inc. ADR (China) (NON) 532 20,344 Jack in the Box, Inc. (NON) 201 4,175 McDonald's Corp. 670 60,608 OPAP SA (Greece) 1,282 15,655 Papa John's International, Inc. (NON) 109 3,243 Town Sports International Holdings, Inc. (NON) 457 3,432 Vail Resorts, Inc. 131 5,296 Household durables (0.8%) American Greetings Corp. Class A 231 4,902 Helen of Troy, Ltd. (Bermuda) (NON) 76 2,282 La-Z-Boy, Inc. (NON) 632 5,562 PDG Realty SA Empreendimentos e Participacoes (Brazil) 9,861 48,562 Rossi Residencial SA (Brazil) 4,446 34,115 Skyworth Digital Holdings, Ltd. (China) 22,000 12,784 Sony Corp. (Japan) 2,700 59,366 Whirlpool Corp. 945 59,242 Household products (1.6%) Energizer Holdings, Inc. (NON) 734 55,402 Kimberly-Clark Corp. 2,327 160,935 Procter & Gamble Co. (The) 3,002 191,167 Reckitt Benckiser Group PLC (United Kingdom) 1,319 70,050 Independent power producers and energy traders (0.5%) AES Corp. (The) (NON) 6,389 69,385 China Power New Energy Development Co., Ltd. (China) (NON) 264,000 13,812 China WindPower Group, Ltd. (China) (NON) 220,000 13,072 NRG Energy, Inc. (NON) 1,882 44,114 Industrial conglomerates (0.9%) 3M Co. 248 20,579 General Electric Co. 10,716 174,778 SembCorp Industries, Ltd. (Singapore) 8,000 28,636 Siemens AG (Germany) 274 28,231 Insurance (2.7%) Aflac, Inc. 1,492 56,278 AIA Group, Ltd. (Hong Kong) (NON) 7,000 24,701 Allianz SE (Germany) 181 18,689 Allied World Assurance Co. Holdings AG 1,362 70,688 American Equity Investment Life Holding Co. 710 7,171 American Financial Group, Inc. 235 7,821 American Safety Insurance Holdings, Ltd. (NON) 342 6,484 Arch Capital Group, Ltd. (NON) 717 24,149 Aspen Insurance Holdings, Ltd. 213 5,114 Assurant, Inc. 1,682 59,156 Assured Guaranty, Ltd. (Bermuda) 1,568 21,152 Aviva PLC (United Kingdom) 1,132 6,249 Berkshire Hathaway, Inc. Class B (NON) 1,415 103,295 Chubb Corp. (The) 765 47,346 CNO Financial Group, Inc. (NON) 969 6,231 Endurance Specialty Holdings, Ltd. (Bermuda) 1,279 46,249 Flagstone Reinsurance Holdings SA (Luxembourg) 516 3,664 Hartford Financial Services Group, Inc. (The) 4,016 76,866 Maiden Holdings, Ltd. (Bermuda) 460 3,919 National Financial Partners Corp. (NON) 227 2,901 Protective Life Corp. 213 4,045 RenaissanceRe Holdings, Ltd. 516 33,834 Swiss Life Holding AG (Switzerland) (NON) 322 44,194 Symetra Financial Corp. 474 5,081 Tokio Marine Holdings, Inc. (Japan) 2,300 62,876 Travelers Cos., Inc. (The) 662 33,405 Universal Insurance Holdings, Inc. 636 2,735 Internet and catalog retail (0.4%) CJ O Shopping Co., Ltd. (South Korea) 78 20,392 Expedia, Inc. 2,793 84,656 HSN, Inc. (NON) 110 3,535 Shutterfly, Inc. (NON) 40 2,146 Internet software and services (1.1%) Google, Inc. Class A (NON) 229 123,880 IAC/InterActiveCorp. (NON) 3,765 148,830 Infospace, Inc. (NON) 260 2,486 NIC, Inc. 268 3,114 SouFun Holdings, Ltd. ADR (China) (S) 388 7,120 Tencent Holdings, Ltd. (China) 1,100 26,245 ValueClick, Inc. (NON) 124 1,897 VeriSign, Inc. 380 11,837 Zix Corp. (NON) 787 2,676 IT Services (2.7%) Accenture PLC Class A 3,860 206,857 Alliance Data Systems Corp. (NON) 82 7,660 Amdocs, Ltd. (United Kingdom) (NON) 1,774 48,732 Broadridge Financial Solutions, Inc. 4,161 86,632 CACI International, Inc. Class A (NON) 228 12,554 Cardtronics, Inc. (NON) 225 5,571 Computershare, Ltd. (Australia) 905 7,525 DST Systems, Inc. 166 7,789 Global Payments, Inc. 392 17,965 IBM Corp. 1,442 247,894 Mantech International Corp. Class A 134 5,024 NCI, Inc. (NON) 81 1,324 NeuStar, Inc. Class A (NON) 256 6,400 SAIC, Inc. (NON) 414 6,210 Teradata Corp. (NON) 2,063 108,019 TNS, Inc. (NON) 371 6,292 Unisys Corp. (NON) 90 1,583 Leisure equipment and products (0.0%) Leapfrog Enterprises, Inc. (NON) 636 2,099 Life sciences tools and services (0.5%) Bruker Corp. (NON) 190 2,704 Sequenom, Inc. (NON) (S) 506 3,102 Waters Corp. (NON) 1,633 130,428 Machinery (2.1%) AGCO Corp. (NON) 78 3,342 BHI Co., Ltd. (South Korea) 452 8,075 Cascade Corp. 185 7,909 Chart Industries, Inc. (NON) 255 12,059 China National Materials Co., Ltd. (China) 30,000 18,254 CNH Global NV (Netherlands) (NON) 59 1,954 Deere & Co. 46 3,718 Douglas Dynamics, Inc. 237 3,441 Dover Corp. 2,457 141,327 Duoyuan Global Water, Inc. ADR (China) (F) (NON) (S) 482 1,870 EnPro Industries, Inc. (NON) 72 2,795 ESCO Technologies, Inc. 132 4,075 John Bean Technologies Corp. 284 4,487 Kadant, Inc. (NON) 239 5,569 L.B. Foster Co. Class A 98 2,401 Lindsay Corp. 63 3,919 Lonking Holdings, Ltd. (China) 24,000 9,810 Meritor, Inc. (NON) 172 1,453 NACCO Industries, Inc. Class A 27 2,071 Navistar International Corp. (NON) 54 2,236 Parker Hannifin Corp. 1,873 137,534 Samsung Heavy Industries Co., Ltd. (South Korea) 460 15,104 SKF AB Class B (Sweden) 2,758 65,105 SPX Corp. 1,324 75,322 Toro Co. (The) 73 3,984 TriMas Corp. (NON) 513 9,916 Valmont Industries, Inc. 151 13,972 Wabtec Corp. 82 4,993 Yangzijiang Shipbuilding Holdings, Ltd. (China) 58,000 55,632 Marine (0.0%) Alexander & Baldwin, Inc. 235 9,971 Media (2.4%) Arbitron, Inc. 86 3,229 DIRECTV Class A (NON) 3,497 153,763 Interpublic Group of Companies, Inc. (The) 7,161 61,799 Knology, Inc. (NON) 840 11,449 M6-Metropole Television (France) 686 14,596 National CineMedia, Inc. 419 5,937 News Corp. Class A 3,023 52,207 Omnicom Group, Inc. 2,807 113,824 Sinclair Broadcast Group, Inc. Class A 990 7,732 Time Warner, Inc. 4,444 140,697 Viacom, Inc. Class B 2,115 102,028 Walt Disney Co. (The) 859 29,258 Metals and mining (2.2%) BHP Billiton, Ltd. (Australia) 1,634 69,525 Coeur d'Alene Mines Corp. (NON) 183 5,206 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 4,127 194,547 Gold Fields, Ltd. (South Africa) 786 13,097 Gold Resource Corp. (S) 184 4,337 Hecla Mining Co. (NON) 400 3,068 Molycorp, Inc. (NON) 73 4,126 New World Resources PLC Class A (Czech Republic) 904 8,897 Noranda Aluminum Holding Corp. (NON) 485 5,514 Rare Element Resources, Ltd. (Canada) (NON) (S) 622 5,598 Rio Tinto PLC (United Kingdom) 1,296 79,368 Rio Tinto, Ltd. (Australia) 1,038 81,006 Sterlite Industries (India), Ltd. (India) 3,001 8,527 Sterlite Industries (India), Ltd. ADR (India) 908 10,524 Stillwater Mining Co. (NON) 244 3,755 Vale SA ADR (Brazil) 1,428 40,327 Vale SA ADR (Preference) (Brazil) 1,168 30,169 voestalpine AG (Austria) 886 34,053 Walter Energy, Inc. 524 42,832 Multiline retail (0.4%) 99 Cents Only Stores (NON) 262 4,878 Big Lots, Inc. (NON) 293 9,988 Gordmans Stores, Inc. (NON) 96 1,430 Hyundai Department Store Co., Ltd. (South Korea) 97 16,327 Next PLC (United Kingdom) 2,105 80,551 PCD Stores Group, Ltd. (China) 54,000 10,728 Multi-utilities (0.7%) Alliant Energy Corp. 921 37,365 Ameren Corp. 879 26,599 CMS Energy Corp. 1,745 34,377 RWE AG (Germany) 309 11,627 TECO Energy, Inc. 5,513 100,888 Office electronics (0.2%) Canon, Inc. (Japan) 900 42,493 Zebra Technologies Corp. Class A (NON) 145 5,210 Oil, gas, and consumable fuels (7.2%) BP PLC (United Kingdom) 4,770 31,248 Caltex Australia, Ltd. (Australia) 2,128 24,757 Chevron Corp. 1,984 196,237 Cimarex Energy Co. 1,711 121,635 Clayton Williams Energy, Inc. (NON) 75 4,256 CNOOC, Ltd. (China) 18,000 36,621 ConocoPhillips 946 64,394 Contango Oil & Gas Co. (NON) 89 5,396 CVR Energy, Inc. (NON) 338 9,623 Energy Partners, Ltd. (NON) 379 5,048 ENI SpA (Italy) 2,393 48,171 Exxon Mobil Corp. 7,050 521,982 Gazprom OAO ADR (Russia) 5,475 68,125 Lukoil OAO ADR (Russia) 853 51,332 Marathon Oil Corp. 2,703 72,765 Marathon Petroleum Corp. (NON) 1,351 50,068 Murphy Oil Corp. 2,148 115,090 Occidental Petroleum Corp. 295 25,588 OGX Petroleo e Gas Participacoes SA (Brazil) (NON) 4,264 30,761 Pacific Rubiales Energy Corp. (Colombia) 735 18,081 Peabody Energy Corp. 2,791 136,201 Petroleo Brasileiro SA ADR (Brazil) 825 23,966 Petroleo Brasileiro SA ADR (Preference) (Brazil) 1,159 30,887 Petroquest Energy, Inc. (NON) 215 1,634 Rosetta Resources, Inc. (NON) 464 21,321 Royal Dutch Shell PLC Class B (United Kingdom) 1,656 55,879 Sasol, Ltd. (South Africa) 755 36,381 Statoil ASA (Norway) 3,688 88,890 Stone Energy Corp. (NON) 641 16,929 Swift Energy Co. (NON) 188 5,800 Tullow Oil PLC (United Kingdom) 508 8,866 Vaalco Energy, Inc. (NON) 632 4,026 Valero Energy Corp. 7,144 162,312 W&T Offshore, Inc. 297 6,273 Western Refining, Inc. (NON) 286 4,988 Paper and forest products (0.4%) Domtar Corp. (Canada) 420 33,734 KapStone Paper and Packaging Corp. (NON) 594 8,928 MeadWestvaco Corp. 2,494 68,635 Personal products (0.2%) Elizabeth Arden, Inc. (NON) 399 12,856 Kao Corp. (Japan) 1,000 26,543 Nu Skin Enterprises, Inc. Class A 154 6,513 Prestige Brands Holdings, Inc. (NON) 481 5,180 Revlon, Inc. Class A (NON) 231 3,079 USANA Health Sciences, Inc. (NON) (S) 217 5,586 Pharmaceuticals (5.4%) Abbott Laboratories 923 48,467 Akorn, Inc. (NON) 265 2,131 Allergan, Inc. 1,956 160,020 AstraZeneca PLC (United Kingdom) 2,241 106,206 Bayer AG (Germany) 110 7,091 Elan Corp. PLC ADR (Ireland) (NON) 1,665 17,766 Eli Lilly & Co. 3,156 118,382 Endo Pharmaceuticals Holdings, Inc. (NON) 335 10,690 Forest Laboratories, Inc. (NON) 3,918 134,152 GlaxoSmithKline PLC (United Kingdom) 4,394 93,789 Hi-Tech Pharmacal Co., Inc. (NON) 166 4,650 Impax Laboratories, Inc. (NON) 371 7,298 ISTA Pharmaceuticals, Inc. (NON) 1,148 5,258 Jazz Pharmaceuticals, Inc. (NON) 543 23,289 Johnson & Johnson 2,799 184,174 Medicines Co. (The) (NON) 201 2,931 Medicis Pharmaceutical Corp. Class A 147 5,718 Merck & Co., Inc. 2,569 85,085 Novartis AG (Switzerland) 1,041 60,895 Orion Oyj Class B (Finland) 687 15,461 Par Pharmaceutical Cos., Inc. (NON) 539 16,024 Perrigo Co. 1,597 151,300 Pfizer, Inc. 7,467 141,724 Questcor Pharmaceuticals, Inc. (NON) 181 5,439 Roche Holding AG (Switzerland) 125 21,904 Salix Pharmaceuticals, Ltd. (NON) 102 3,106 Sanofi (France) 1,392 101,381 Viropharma, Inc. (NON) 627 12,421 Watson Pharmaceuticals, Inc. (NON) 205 13,760 Professional services (0.3%) Acacia Research - Acacia Technologies (Tracking Stock) (NON) 198 8,653 Dun & Bradstreet Corp. (The) 1,203 80,469 Randstad Holding NV (Netherlands) 180 6,180 Real estate investment trusts (REITs) (1.9%) Agree Realty Corp. 208 4,649 American Capital Agency Corp. 164 4,676 Annaly Capital Management, Inc. 4,341 78,702 Anworth Mortgage Asset Corp. 564 4,055 Ashford Hospitality Trust, Inc. 552 4,471 AvalonBay Communities, Inc. 228 31,095 CBL & Associates Properties, Inc. 552 8,120 CommonWealth REIT 1,390 28,578 Equity Residential Trust 487 29,795 Extra Space Storage, Inc. 169 3,634 FelCor Lodging Trust, Inc. (NON) 1,028 3,526 First Industrial Realty Trust (NON) 378 3,568 Glimcher Realty Trust 794 6,757 Invesco Mortgage Capital, Inc. 208 3,669 Lexington Realty Trust 784 5,786 LTC Properties, Inc. 301 8,124 MFA Financial, Inc. 480 3,595 Mission West Properties 401 3,136 National Health Investors, Inc. 323 14,761 Newcastle Investment Corp. 1,053 5,823 Omega Healthcare Investors, Inc. 221 4,011 PS Business Parks, Inc. 146 7,982 Rayonier, Inc. 3,153 132,237 Saul Centers, Inc. 109 3,856 Simon Property Group, Inc. 421 49,468 Starwood Property Trust, Inc. 162 2,997 Universal Health Realty Income Trust 70 2,619 Urstadt Biddle Properties, Inc. Class A 226 3,799 U-Store-It Trust 337 3,619 Westfield Retail Trust (Australia) 11,049 31,045 Weyerhaeuser Co. 2,297 41,415 Real estate management and development (0.8%) BR Malls Participacoes SA (Brazil) 3,509 39,174 C C Land Holdings, Ltd. (China) 43,000 12,393 Cheung Kong Holdings, Ltd. (Hong Kong) 1,000 14,106 China Overseas Land & Investment, Ltd. (China) 6,000 12,817 Guangzhou R&F Properties Co., Ltd. (China) 14,400 17,464 Hang Lung Group, Ltd. (Hong Kong) 7,000 41,069 LSR Group OJSC GDR (Russia) 1,522 7,590 Swire Pacific, Ltd. (Hong Kong) 5,000 66,667 Wheelock and Co., Ltd. (Hong Kong) 4,000 14,076 Road and rail (0.4%) AMERCO (NON) 22 1,613 Avis Budget Group, Inc. (NON) 772 10,152 Central Japan Railway Co. (Japan) 9 74,926 ComfortDelgro Corp., Ltd. (Singapore) 8,000 9,135 Genesee & Wyoming, Inc. Class A (NON) 126 6,544 Quality Distribution, Inc. (NON) 831 10,155 Semiconductors and semiconductor equipment (2.2%) Amkor Technologies, Inc. (NON) 412 1,792 Analog Devices, Inc. 1,731 57,158 Applied Materials, Inc. 12,576 142,360 Cavium, Inc. (NON) 41 1,320 Ceva, Inc. (NON) 162 4,309 Cirrus Logic, Inc. (NON) 266 4,038 Entegris, Inc. (NON) 818 6,151 Fairchild Semiconductor Intl., Inc. (NON) 575 7,625 GT Advanced Technologies, Inc. (NON) 687 8,388 Infineon Technologies AG (Germany) 2,932 24,901 Integrated Silicon Solutions, Inc. (NON) 170 1,399 Intel Corp. 4,970 100,046 LTX-Credence Corp. (NON) 315 1,792 Nanometrics, Inc. (NON) 187 2,971 Nova Measuring Instruments, Ltd. (Israel) (NON) 568 3,874 Novellus Systems, Inc. (NON) 1,472 41,172 Omnivision Technologies, Inc. (NON) 201 3,698 ON Semiconductor Corp. (NON) 5,459 39,687 Samsung Electronics Co., Ltd. (South Korea) 111 77,840 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 4,000 9,553 Teradyne, Inc. (NON) 6,547 79,219 Veeco Instruments, Inc. (NON) 85 3,091 Yingli Green Energy Holding Co., Ltd. ADR (China) (NON) 1,567 9,997 Software (2.6%) Actuate Corp. (NON) 385 2,452 Allot Communications, Ltd. (Israel) (NON) 178 2,293 AsiaInfo-Linkage, Inc. (China) (NON) (S) 1,499 17,149 BroadSoft, Inc. (NON) 93 2,813 CA, Inc. 2,659 55,812 Check Point Software Technologies, Ltd. (Israel) (NON) 398 21,667 Fair Isaac Corp. 346 8,840 Fortinet, Inc. (NON) 1,236 23,645 F-Secure OYJ (Finland) 995 3,070 Magma Design Automation, Inc. (NON) 944 4,805 Microsoft Corp. 14,867 395,462 MicroStrategy, Inc. (NON) 55 6,758 Monotype Imaging Holdings, Inc. (NON) 387 4,532 NICE Systems, Ltd. ADR (Israel) (NON) 165 5,150 Oracle Corp. 2,868 80,505 Perfect World Co., Ltd. ADR (China) (NON) 1,181 25,356 SAP AG (Germany) 154 8,406 Sourcefire, Inc. (NON) 578 15,964 Symantec Corp. (NON) 951 16,310 Synchronoss Technologies, Inc. (NON) 151 4,101 TeleCommunication Systems, Inc. Class A (NON) 968 3,669 TIBCO Software, Inc. (NON) 374 8,370 Trend Micro, Inc. (Japan) 400 12,659 Verint Systems, Inc. (NON) 200 5,716 Websense, Inc. (NON) 475 9,771 Specialty retail (2.5%) Advance Auto Parts, Inc. 1,200 72,864 Aeropostale, Inc. (NON) 77 861 ANN, Inc. (NON) 343 8,085 Ascena Retail Group, Inc. (NON) 232 6,593 Cato Corp. (The) Class A 106 2,690 Childrens Place Retail Stores, Inc. (The) (NON) 72 3,090 Conn's, Inc. (NON) 554 3,174 DSW, Inc. Class A (NON) 329 15,269 Express, Inc. 175 3,341 Finish Line, Inc. (The) Class A 495 9,950 Foot Locker, Inc. 3,562 74,339 GameStop Corp. Class A (NON) (S) 3,080 73,680 Genesco, Inc. (NON) 119 6,309 GNC Holdings, Inc. Class A (NON) 558 13,504 Industria de Diseno Textil (Inditex) SA (Spain) 324 27,719 Jos. A. Bank Clothiers, Inc. (NON) 111 5,689 Kingfisher PLC (United Kingdom) 4,616 17,688 Lewis Group, Ltd. (South Africa) 905 10,185 Limited Brands, Inc. 3,121 117,787 Men's Wearhouse, Inc. (The) 142 4,105 Rent-A-Center, Inc. 129 3,635 Sally Beauty Holdings, Inc. (NON) 279 4,715 Select Comfort Corp. (NON) 304 4,828 Signet Jewelers, Ltd. (Bermuda) (NON) 111 4,322 Sonic Automotive, Inc. Class A 1,321 18,335 Stage Stores, Inc. 330 5,389 TJX Cos., Inc. (The) 2,645 144,470 Williams-Sonoma, Inc. 1,892 62,644 Textiles, apparel, and luxury goods (0.9%) Burberry Group PLC (United Kingdom) 2,937 65,668 Christian Dior SA (France) 80 11,605 Coach, Inc. 1,653 92,932 Iconix Brand Group, Inc. (NON) 221 4,327 Maidenform Brands, Inc. (NON) 271 6,889 Perry Ellis International, Inc. (NON) 320 7,354 PVH Corp. 65 4,333 Steven Madden, Ltd. (NON) 443 16,001 VF Corp. 471 55,135 Warnaco Group, Inc. (The) (NON) 196 10,457 Thrifts and mortgage finance (0.2%) Flushing Financial Corp. 470 5,396 Hudson City Bancorp, Inc. 6,070 37,695 LIC Housing Finance, Ltd. (India) 4,671 21,593 Tobacco (1.2%) Japan Tobacco, Inc. (Japan) 9 38,857 Lorillard, Inc. 670 74,651 Philip Morris International, Inc. 3,506 243,036 Trading companies and distributors (0.9%) Applied Industrial Technologies, Inc. 362 11,084 Beacon Roofing Supply, Inc. (NON) 402 7,461 Bunzl PLC (United Kingdom) 1,284 16,680 DXP Enterprises, Inc. (NON) 200 4,818 Marubeni Corp. (Japan) 1,000 6,357 W.W. Grainger, Inc. 998 153,792 Wolseley PLC (Switzerland) 2,623 68,222 Wireless telecommunication services (0.9%) American Tower Corp. Class A (NON) 1,506 81,113 Bharti Airtel, Ltd. (India) 1,384 12,279 Empresa Nacional de Telecomunicaciones SA (ENTEL) (Chile) 601 13,160 MetroPCS Communications, Inc. (NON) 1,444 16,115 Mobile Telesystems ADR (Russia) 893 15,118 NII Holdings, Inc. (NON) 3,292 126,841 NTELOS Holdings Corp. 300 5,895 USA Mobility, Inc. 315 4,779 Total common stocks (cost $22,570,734) INVESTMENT COMPANIES (8.2%) (a) Shares Value Financial Select Sector SPDR Fund 8,623 $115,376 Gladstone Investment Corp. (NON) 469 3,203 iShares MSCI EAFE Index Fund (S) 1,596 85,530 iShares S&P 500 Index Fund (S) 9,018 1,106,509 SPDR S&P rust (S) 8,249 1,006,873 SPDR S&P Midcap rust 320 50,928 Total investment Companies (cost $2,339,298) SHORT-TERM INVESTMENTS (9.3%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.17% (d) 1,623,975 $1,623,975 Putnam Money Market Liquidity Fund 0.05% (e) 507,190 507,190 U.S. Treasury Bills with effective yields ranging from 0.086% to 0.109%, February 9, 2012 (SEG) (SEGSF) $312,000 311,855 U.S. Treasury Bills with effective yields ranging from 0.119% to 0.136%, October 20, 2011 (SEG) 269,000 268,912 Total short-term investments (cost $2,711,932) TOTAL INVESTMENTS Total investments (cost $27,621,964) (b) FORWARD CURRENCY CONTRACTS at 8/31/11 (aggregate face value $15,926,613) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 9/21/11 $137,774 $137,158 $(616) Brazilian Real Sell 9/21/11 41,832 40,231 (1,601) British Pound Sell 9/21/11 449,808 450,773 965 Canadian Dollar Sell 9/21/11 322,648 327,514 4,866 Chilean Peso Sell 9/21/11 24,544 24,641 97 Czech Koruna Buy 9/21/11 30,909 30,173 736 Euro Buy 9/21/11 81,662 79,682 1,980 Hungarian Forint Buy 9/21/11 17,194 16,804 390 Japanese Yen Buy 9/21/11 144,934 143,694 1,240 Mexican Peso Buy 9/21/11 11,198 11,660 (462) Norwegian Krone Buy 9/21/11 134,599 133,303 1,296 Russian Ruble Buy 9/21/11 3,947 5,418 (1,471) Singapore Dollar Buy 9/21/11 16,527 16,515 12 South African Rand Buy 9/21/11 15,408 17,579 (2,171) South Korean Won Sell 9/21/11 18,284 17,467 (817) Swedish Krona Buy 9/21/11 66,119 65,370 749 Swiss Franc Buy 9/21/11 6,836 8,287 (1,451) Taiwan Dollar Sell 9/21/11 12,665 12,716 51 Turkish Lira Buy 9/21/11 5,581 5,512 69 Barclays Bank PLC Australian Dollar Buy 9/21/11 42,655 48,520 (5,865) Brazilian Real Sell 9/21/11 11,164 9,218 (1,946) British Pound Buy 9/21/11 62,194 63,562 (1,368) Canadian Dollar Buy 9/21/11 52,465 53,665 (1,200) Chilean Peso Sell 9/21/11 11,066 11,099 33 Czech Koruna Buy 9/21/11 26,966 26,573 393 Euro Buy 9/21/11 196,966 193,408 3,558 Hungarian Forint Sell 9/21/11 459 450 (9) Indian Rupee Sell 9/21/11 43,068 44,780 1,712 Japanese Yen Sell 9/21/11 206,104 205,199 (905) Malaysian Ringgit Buy 9/21/11 24,411 24,465 (54) Mexican Peso Sell 9/21/11 6,194 4,415 (1,779) New Zealand Dollar Sell 9/21/11 3,576 4,494 918 Norwegian Krone Sell 9/21/11 163,472 159,860 (3,612) Philippines Peso Buy 9/21/11 20,936 20,917 19 Polish Zloty Sell 9/21/11 15,721 15,906 185 Russian Ruble Buy 9/21/11 3,947 5,419 (1,472) Singapore Dollar Buy 9/21/11 24,167 24,145 22 South Korean Won Buy 9/21/11 5,427 6,391 (964) Swedish Krona Sell 9/21/11 92,390 90,730 (1,660) Swiss Franc Sell 9/21/11 12,181 12,536 355 Taiwan Dollar Sell 9/21/11 18,806 18,984 178 Thai Baht Buy 9/21/11 20,356 20,479 (123) Turkish Lira Buy 9/21/11 18,835 18,159 676 Citibank, N.A. Australian Dollar Sell 9/21/11 133,082 132,316 (766) Brazilian Real Buy 9/21/11 40,453 41,083 (630) British Pound Buy 9/21/11 173,590 174,584 (994) Canadian Dollar Buy 9/21/11 65,428 66,949 (1,521) Chilean Peso Buy 9/21/11 52,772 53,410 (638) Czech Koruna Buy 9/21/11 3,937 3,847 90 Danish Krone Sell 9/21/11 5,268 5,205 (63) Euro Buy 9/21/11 55,352 54,663 689 Hong Kong Dollar Sell 9/21/11 108,206 108,089 (117) Hungarian Forint Buy 9/21/11 17,170 16,840 330 Japanese Yen Sell 9/21/11 220,965 219,382 (1,583) Mexican Peso Buy 9/21/11 32,524 33,849 (1,325) New Zealand Dollar Sell 9/21/11 1,533 1,560 27 Norwegian Krone Sell 9/21/11 38,771 38,410 (361) Polish Zloty Sell 9/21/11 20,545 20,756 211 Singapore Dollar Sell 9/21/11 1,661 1,660 (1) South African Rand Sell 9/21/11 61,232 59,158 (2,074) South Korean Won Sell 9/21/11 22,904 22,853 (51) Swedish Krona Buy 9/21/11 48,064 47,514 550 Swiss Franc Buy 9/21/11 295,821 304,457 (8,636) Taiwan Dollar Sell 9/21/11 44,797 44,969 172 Turkish Lira Sell 9/21/11 12,731 12,571 (160) Credit Suisse AG Australian Dollar Sell 9/21/11 249,529 247,247 (2,282) Australian Dollar Buy 9/21/11 249,316 248,423 893 Brazilian Real Sell 9/21/11 2,760 510 (2,250) British Pound Buy 9/21/11 758,828 761,177 (2,349) Canadian Dollar Sell 9/21/11 11,840 11,890 50 Chilean Peso Buy 9/21/11 3,334 4,128 (794) Czech Koruna Buy 9/21/11 22,378 21,796 582 Euro Buy 9/21/11 5,751 5,218 533 Hungarian Forint Sell 9/21/11 5,592 5,587 (5) Indian Rupee Sell 9/21/11 41,045 42,410 1,365 Japanese Yen Buy 9/21/11 805,738 796,883 8,855 Malaysian Ringgit Buy 9/21/11 22,770 22,988 (218) Mexican Peso Sell 9/21/11 16,347 14,975 (1,372) Norwegian Krone Buy 9/21/11 615 426 189 Polish Zloty Sell 9/21/11 26,480 27,010 530 Russian Ruble Buy 9/21/11 2,425 3,920 (1,495) South African Rand Sell 9/21/11 11,118 8,356 (2,762) South Korean Won Sell 9/21/11 31,494 30,826 (668) Swedish Krona Buy 9/21/11 24,710 24,405 305 Swiss Franc Buy 9/21/11 157,606 160,602 (2,996) Taiwan Dollar Sell 9/21/11 21,126 21,318 192 Turkish Lira Sell 9/21/11 13,836 14,277 441 Deutsche Bank AG Australian Dollar Sell 9/21/11 149,611 151,008 1,397 Brazilian Real Buy 9/21/11 12,732 12,905 (173) British Pound Buy 9/21/11 106,363 106,595 (232) Canadian Dollar Buy 9/21/11 159,027 164,758 (5,731) Chilean Peso Sell 9/21/11 11,323 10,604 (719) Czech Koruna Buy 9/21/11 26,482 25,859 623 Euro Sell 9/21/11 204,298 201,782 (2,516) Hungarian Forint Sell 9/21/11 9,463 9,252 (211) Malaysian Ringgit Buy 9/21/11 37,236 37,601 (365) Mexican Peso Buy 9/21/11 15,222 16,869 (1,647) New Zealand Dollar Sell 9/21/11 20,352 20,721 369 Norwegian Krone Sell 9/21/11 17,950 17,759 (191) Philippines Peso Buy 9/21/11 20,775 20,766 9 Polish Zloty Sell 9/21/11 29,534 29,833 299 Singapore Dollar Buy 9/21/11 27,323 27,292 31 South Korean Won Sell 9/21/11 2,432 1,594 (838) Swedish Krona Sell 9/21/11 24,395 24,097 (298) Swiss Franc Sell 9/21/11 41,514 42,700 1,186 Taiwan Dollar Sell 9/21/11 16,409 16,352 (57) Turkish Lira Sell 9/21/11 291 913 622 Goldman Sachs International Australian Dollar Sell 9/21/11 148,758 151,063 2,305 British Pound Buy 9/21/11 91,748 93,630 (1,882) Canadian Dollar Sell 9/21/11 134,326 135,300 974 Chilean Peso Buy 9/21/11 35,610 35,789 (179) Chilean Peso Sell 9/21/11 36,036 35,096 (940) Euro Buy 9/21/11 57,365 56,758 607 Hungarian Forint Sell 9/21/11 4,814 4,713 (101) Japanese Yen Buy 9/21/11 12,814 12,723 91 Norwegian Krone Buy 9/21/11 18,379 20,113 (1,734) Polish Zloty Buy 9/21/11 8,468 8,970 (502) South African Rand Buy 9/21/11 13,598 15,744 (2,146) Swedish Krona Sell 9/21/11 174,027 172,553 (1,474) Swiss Franc Sell 9/21/11 98,068 100,896 2,828 HSBC Bank USA, National Association Australian Dollar Sell 9/21/11 91,494 89,791 (1,703) British Pound Sell 9/21/11 74,860 75,057 197 Euro Buy 9/21/11 137,445 135,776 1,669 Hong Kong Dollar Buy 9/21/11 71,594 71,507 87 Indian Rupee Sell 9/21/11 11,487 11,895 408 Japanese Yen Sell 9/21/11 168,367 169,356 989 New Zealand Dollar Sell 9/21/11 31,933 33,325 1,392 Norwegian Krone Buy 9/21/11 165,299 163,814 1,485 Philippines Peso Buy 9/21/11 20,773 20,757 16 Singapore Dollar Sell 9/21/11 3,156 3,147 (9) South Korean Won Buy 9/21/11 48,960 49,276 (316) Swiss Franc Sell 9/21/11 22,124 22,777 653 Taiwan Dollar Sell 9/21/11 20,647 20,882 235 JPMorgan Chase Bank, N.A. Australian Dollar Buy 9/21/11 227,135 235,461 (8,326) Brazilian Real Buy 9/21/11 39,136 41,717 (2,581) British Pound Buy 9/21/11 185,120 186,252 (1,132) Canadian Dollar Buy 9/21/11 116,668 119,692 (3,024) Chilean Peso Sell 9/21/11 2,437 1,776 (661) Czech Koruna Buy 9/21/11 15,457 15,271 186 Euro Sell 9/21/11 821,218 810,526 (10,692) Hong Kong Dollar Sell 9/21/11 66,519 66,446 (73) Hungarian Forint Sell 9/21/11 20,492 19,864 (628) Japanese Yen Sell 9/21/11 16,774 16,658 (116) Malaysian Ringgit Buy 9/21/11 45,206 45,314 (108) Mexican Peso Buy 9/21/11 103,426 110,110 (6,684) New Zealand Dollar Buy 9/21/11 15,753 16,042 (289) Norwegian Krone Sell 9/21/11 298,034 295,362 (2,672) Polish Zloty Sell 9/21/11 12,251 12,369 118 Russian Ruble Sell 9/21/11 8,177 6,326 (1,851) Singapore Dollar Sell 9/21/11 12,540 12,370 (170) South African Rand Buy 9/21/11 7,668 9,604 (1,936) South Korean Won Sell 9/21/11 10,337 9,509 (828) Swedish Krona Sell 9/21/11 86,698 85,680 (1,018) Swiss Franc Sell 9/21/11 37,910 42,477 4,567 Taiwan Dollar Sell 9/21/11 6,824 6,738 (86) Thai Baht Buy 9/21/11 20,846 20,993 (147) Turkish Lira Sell 9/21/11 11,452 11,279 (173) Royal Bank of Scotland PLC (The) Australian Dollar Buy 9/21/11 56,411 58,563 (2,152) Brazilian Real Sell 9/21/11 27,533 25,727 (1,806) British Pound Buy 9/21/11 7,795 9,144 (1,349) Canadian Dollar Buy 9/21/11 140,246 143,846 (3,600) Chilean Peso Sell 9/21/11 547 549 2 Czech Koruna Buy 9/21/11 11,985 11,704 281 Euro Buy 9/21/11 326,647 325,567 1,080 Hungarian Forint Buy 9/21/11 50,811 49,700 1,111 Indian Rupee Sell 9/21/11 58,480 60,430 1,950 Japanese Yen Buy 9/21/11 66,526 63,723 2,803 Malaysian Ringgit Buy 9/21/11 39,312 39,444 (132) Mexican Peso Sell 9/21/11 4,340 2,580 (1,760) New Zealand Dollar Sell 9/21/11 3,662 3,732 70 Norwegian Krone Sell 9/21/11 43,412 42,910 (502) Polish Zloty Sell 9/21/11 32,727 33,117 390 Russian Ruble Buy 9/21/11 2,435 3,982 (1,547) Singapore Dollar Buy 9/21/11 22,589 22,574 15 South African Rand Sell 9/21/11 29,761 27,741 (2,020) South Korean Won Sell 9/21/11 64,290 63,761 (529) Swedish Krona Sell 9/21/11 61,326 60,554 (772) Swiss Franc Sell 9/21/11 65,130 64,867 (263) Taiwan Dollar Buy 9/21/11 31,898 32,153 (255) Turkish Lira Buy 9/21/11 6,162 5,111 1,051 State Street Bank and Trust Co. Australian Dollar Sell 9/21/11 13,330 16,984 3,654 Brazilian Real Sell 9/21/11 39,136 39,612 476 British Pound Buy 9/21/11 20,948 20,951 (3) Canadian Dollar Sell 9/21/11 4,389 3,839 (550) Czech Koruna Buy 9/21/11 30,903 30,403 500 Euro Buy 9/21/11 124,649 122,543 2,106 Hungarian Forint Sell 9/21/11 20,762 20,354 (408) Japanese Yen Buy 9/21/11 92,032 86,061 5,971 Malaysian Ringgit Buy 9/21/11 17,647 17,702 (55) Mexican Peso Buy 9/21/11 5,052 7,338 (2,286) Norwegian Krone Sell 9/21/11 159,558 158,058 (1,500) Philippines Peso Buy 9/21/11 9,565 9,651 (86) Polish Zloty Buy 9/21/11 45,012 45,467 (455) Russian Ruble Buy 9/21/11 3,947 5,424 (1,477) Singapore Dollar Buy 9/21/11 27,489 27,459 30 South African Rand Sell 9/21/11 4,946 2,055 (2,891) South Korean Won Sell 9/21/11 24,610 23,631 (979) Swedish Krona Buy 9/21/11 51,517 51,801 (284) Swiss Franc Buy 9/21/11 47,729 49,107 (1,378) Taiwan Dollar Sell 9/21/11 26,305 26,320 15 Thai Baht Buy 9/21/11 10,040 10,175 (135) Turkish Lira Sell 9/21/11 2,325 2,292 (33) UBS AG Australian Dollar Sell 9/21/11 131,909 130,758 (1,151) Brazilian Real Buy 9/21/11 24,334 25,713 (1,379) British Pound Buy 9/21/11 75,022 76,100 (1,078) Canadian Dollar Sell 9/21/11 422,065 431,037 8,972 Czech Koruna Buy 9/21/11 46,122 44,878 1,244 Euro Sell 9/21/11 222,845 220,306 (2,539) Hungarian Forint Sell 9/21/11 17,486 17,240 (246) Indian Rupee Buy 9/21/11 12,841 13,499 (658) Japanese Yen Buy 9/21/11 68,653 69,230 (577) Mexican Peso Buy 9/21/11 1,498 3,559 (2,061) New Zealand Dollar Sell 9/21/11 3,066 3,121 55 Norwegian Krone Sell 9/21/11 130,405 127,917 (2,488) Polish Zloty Buy 9/21/11 3,089 3,125 (36) Russian Ruble Sell 9/21/11 12,279 11,114 (1,165) Singapore Dollar Buy 9/21/11 26,908 26,873 35 South African Rand Buy 9/21/11 5,316 7,151 (1,835) South Korean Won Buy 9/21/11 13,287 13,982 (695) Swedish Krona Buy 9/21/11 341,225 335,947 5,278 Swiss Franc Buy 9/21/11 147,662 151,963 (4,301) Taiwan Dollar Buy 9/21/11 6,420 6,597 (177) Thai Baht Buy 9/21/11 20,356 20,502 (146) Turkish Lira Sell 9/21/11 233 858 625 Westpac Banking Corp. Australian Dollar Buy 9/21/11 90,428 97,392 (6,964) British Pound Sell 9/21/11 262,740 263,312 572 Canadian Dollar Buy 9/21/11 183,831 188,092 (4,261) Euro Buy 9/21/11 32,923 32,558 365 Japanese Yen Buy 9/21/11 6,008 5,967 41 New Zealand Dollar Buy 9/21/11 40,874 41,605 (731) Norwegian Krone Buy 9/21/11 26,581 26,330 251 Swedish Krona Sell 9/21/11 59,938 59,253 (685) Swiss Franc Sell 9/21/11 125,413 127,756 2,343 Total FUTURES CONTRACTS OUTSTANDING at 8/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Amsterdam Exchange Index (Short) 1 84,313 Sep-11 $(4,821) Euro STOXX 50 Index (Short) 4 132,071 Sep-11 20,704 Euro-CAC 40 Index (Short) 2 93,516 Sep-11 (5,975) FTSE 100 Index (Long) 3 262,438 Sep-11 (19,298) IBEX 35 Index (Long) 2 251,285 Sep-11 12,688 MSCI EAFE Index Mini (Short) 9 683,910 Sep-11 60,483 Russell 2000 Index Mini (Long) 7 508,340 Sep-11 (74,734) S&P 500 Index E-Mini (Long) 12 730,620 Sep-11 (26,113) S&P/TSX 60 Index (Short) 1 148,563 Sep-11 (7,407) SPI 200 Index (Short) 2 229,236 Sep-11 9,090 Tokyo Price Index (Short) 4 402,742 Sep-11 (8,231) Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 8/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank, N.A. shares 17,338 $— 10/20/11 (3 month USD-LIBOR-BBA plus 5 bp) iShares MSCI Emerging Markets Index $(72,993) Total Key to holding's abbreviations ADR American Depository Receipts ETF Exchange Traded Fund GDR Global Depository Receipts NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company SDR Swedish Depository Receipts SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2011 through August 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $29,043,593. (b) The aggregate identified cost on a tax basis is $27,726,222, resulting in gross unrealized appreciation and depreciation of $4,394,459 and $1,507,447, respectively, or net unrealized appreciation of $2,887,012. (NON) Non-income-producing security. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $1,599,331. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $1,623,975 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $99 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $2,552,101 and $3,501,524, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $179,644 to cover certain derivatives contracts. ADR and GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 75.8% United Kingdom 3.5 Japan 3.3 China 2.0 Switzerland 1.5 France 1.4 Brazil 1.4 Australia 1.3 South Korea 1.1 Germany 1.0 Russia 0.9 Indonesia 0.8 Netherlands 0.6 Hong Kong 0.6 Sweden 0.5 Italy 0.5 Other 3.8 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund uses futures contracts to hedge interest rate risk, to gain exposure to interest rates, to hedge prepayment risk, to equitize cash and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts. The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to credit risk, to gain exposure to specific markets/countries, to gain exposure to specific sectors/industries, to gain exposure to rates of inflation in specific regions/countries and to hedge inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $176,251 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $159,168. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $2,175,723 $682,788 $— Consumer staples $1,826,478 $526,256 $— Energy $2,261,160 $511,818 $— Financials $2,707,821 $1,379,444 $— Health care $2,511,131 $467,239 $— Industrials $2,024,727 $713,086 $1,870 Information technology $3,780,340 $445,309 $— Materials $1,023,240 $676,138 $— Telecommunication services $652,496 $293,020 $— Utilities $641,775 $231,024 $— Total common stocks Investment Companies $2,368,419 $— $— Short-term investments $507,190 $2,204,742 $— Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(94,063) $— Futures contracts (43,614) — — Total return swap contracts — (72,993) — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $101,133 $195,196 Equity contracts 102,965 219,572 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 27, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 27, 2011
